MAINE SUPREME JUDICIAL COURT                                                 Reporter of Decisions
Decision: 2021 ME 18
Docket:   Wal-20-103
Argued:   November 17, 2020
Decided:  April 1, 2021

Panel:       GORMAN, JABAR, HUMPHREY, HORTON, and CONNORS, JJ.
Majority:    GORMAN, HUMPHREY, HORTON, and CONNORS, JJ.
Dissent:     JABAR, J.



                                      STATE OF MAINE

                                                v.

                                    SHARON CARRILLO


GORMAN, J.

       [¶1] On February 25, 2018, ten-year-old Marissa Kennedy died after

enduring months of physical abuse by her mother, Sharon Carrillo,1 and

Carrillo’s husband, Julio Carrillo. In December of 2019, a jury found Carrillo

guilty of the depraved indifference murder, 17-A M.R.S. § 201(1)(B) (2020), of

her daughter, and the court (Waldo County, R. Murray, J.) later entered a

judgment of conviction on the verdict, sentencing Carrillo to forty-eight years

in prison.




   1  Sharon Carrillo has since changed her name to Sharon Ann Kennedy, but we continue to refer to
her as Sharon Carrillo because that was her name at the time of the events at issue and during the
trial proceedings.
2

      [¶2] In this appeal from her conviction and her sentence, Carrillo

challenges the court’s denial of her motion to suppress statements she made to

law enforcement, the jury instructions, the court’s denial of her motion for a

mistrial, and the court’s calculation of both the basic and maximum sentence.

We affirm the judgment and the sentence.

                                I. BACKGROUND

      [¶3] Viewing the evidence in the light most favorable to the State, the

jury rationally could have found the following facts beyond a reasonable doubt.

See State v. Ouellette, 2019 ME 75, ¶ 11, 208 A.3d 399. Marissa died as a result

of heart failure associated with battered child syndrome after suffering months

of physical abuse. On the day of Marissa’s death, and again the next day, Carrillo

confessed to police that she had participated in the abuse that caused her child’s

death. Carrillo was arrested on February 26, 2018, and, in March of 2018, a

grand jury for Waldo County indicted her for depraved indifference murder,

17-A M.R.S. § 201(1)(B), a charge to which Carrillo pleaded not guilty.

      [¶4] Carrillo later moved to suppress the statements that she had made

to law enforcement officers on February 25 and 26, 2018, on the ground that

she did not make those statements voluntarily. During the two-day testimonial

hearing held on that motion, the State presented testimony from the law
                                                                              3

enforcement officer who first responded to the Carrillo home on February 25,

2018; the detectives who questioned Carrillo; and a neuropsychologist who

evaluated Carrillo’s ability to voluntarily, knowingly, and intelligently waive

her Miranda rights. Carrillo testified and also presented testimony from a

clinical psychologist who had been asked to evaluate her for criminal

responsibility and a forensic psychologist who had been asked to testify about

how Carrillo’s vulnerability to influence by her husband and the detectives

played a role in her confessing. After considering all of the evidence and

arguments presented, the court found the following facts, which are supported

by competent evidence in the suppression record.

      [¶5] On February 25, 2018, Carrillo’s husband called 9-1-1 to report that

Marissa Kennedy had been found bleeding and barely breathing in the

basement of the Carrillo home in Stockton Springs. Law enforcement officers

responding to the call found the child already dead. After some nonsubstantive

conversations, detectives asked Carrillo and her husband to meet them at a

nearby public safety building in order to discuss the circumstances of Marissa’s

death; Carrillo and her husband agreed and followed the detectives in a

separate car. At the public safety building, the detectives conducted three
4

separate interviews: one with Carrillo, a second with her husband, and then the

third again with Carrillo.

      [¶6] The first interview with Carrillo lasted around two hours and was

conducted in a room with the door closed but not locked. At the outset of the

first interview, Carrillo was informed of her Miranda rights, acknowledged that

she understood those rights, and then agreed to answer questions. Carrillo

remained calm during the interview and did not appear confused. When asked

to explain what had happened, she “described Julio bringing Marissa upstairs

from the basement, after which Marissa started spitting up blood from her

mouth.” Carrillo made no inculpatory statements during the first interview and

responded in the affirmative when asked whether she felt safe around her

husband.

      [¶7]    During his interview with the detectives, Carrillo’s husband

presented a very different version of events. He reported that he and Carrillo

had engaged in regular physical abuse of Marissa. After hearing from Carrillo’s

husband, the detectives brought Carrillo back to the interview room.

      [¶8] The second interview with Carrillo lasted approximately an hour.

She was given a second Miranda warning and again agreed to talk to the

detectives. During the first portion of this interview, the detectives told her that
                                                                                   5

her husband had admitted to a series of beatings. Carrillo initially continued to

deny any involvement in Marissa’s death but soon described actions that she

and her husband had taken, implicating both of them in Marissa’s death.

Although many of Carrillo’s responses during the second interview simply

confirmed what detectives said, she was able to answer open-ended questions

with additional detail. For example, Carrillo admitted that the beatings, which

sometimes involved the use of a belt, had begun approximately three months

earlier.   At one point during this interview, Carrillo gave the unsolicited

response, “I feel terrible . . . I killed my own child.” At no time between the first

and second interviews were Carrillo and her husband alone together.

      [¶9] The next day, Carrillo and her husband agreed to be interviewed by

the Maine State Police Major Crimes Unit at the barracks in Bangor. At the start

of that interview, Carrillo was again provided with a Miranda warning and

accurately described what she believed each section of the warning meant. In

this interview, which lasted less than three hours, Carrillo again made

numerous incriminating statements about her role in the abuse of Marissa.

      [¶10] In discussing the interrogations and the confessions, the court

found that the tone of the interviews was “generally calm and conversational,”

that Carrillo responded cogently to questioning, and that she became
6

emotionally upset at times but not “to the point that her emotional stability

appeared to be in question.”       The court also found that none of the

interrogations was overly long, and there was no evidence of trickery, threats,

or promises by the detectives who interviewed her. Despite the testimony

suggesting that Carrillo’s confessions had resulted from her “acquiescent

response style” and cognitive limitations, the court found that Carrillo “had

cognitive limitations but was not intellectually disabled” and exhibited no signs

that she suffered from major mental illness. Based on these findings and its

review of all of the evidence and arguments presented, the court found beyond

a reasonable doubt that Carrillo’s statements to police were voluntary, and it

denied Carrillo’s motion to suppress those statements. See State v. Hunt,

2016 ME 172, ¶ 17, 151 A.3d 911.

      [¶11] The court conducted a nine-day jury trial in December of 2019.

Among the defense witnesses called by Carrillo was psychologist Sarah Miller,

Ph.D., the director of the State Forensic Service. During her direct examination

of Miller, Carrillo focused on the psychologist’s assessment of the likelihood

that Carrillo’s confessions had been false. During the State’s cross-examination

of Miller, the following exchange occurred regarding inculpatory statements
                                                                                  7

that Carrillo had allegedly made to her prison cellmate, Shawna Gatto, which

Gatto then reported to authorities:

      Q:    And you’re aware that Shawna Gatto told the police that
            Sharon Carrillo, shortly after she was placed under arrest,
            that she participated in the abuse of Marissa Kennedy?

      A:    I recall listening to the interview with Shawna Gatto. That’s
            not the part that stands out the most. I’m sorry, could you
            repeat the --

      Q:    That Sharon Carrillo told Shawna Gatto shortly after she was
            arrested that she participated in the -- I believe the report
            said sexual and physical abuse of Marissa Kennedy?

      A:    I don’t recall that specifically, but there were generally
            discussions of that nature, yes.

Carrillo objected and moved for a mistrial on grounds that the State had elicited

inadmissible hearsay evidence and that the State also acted in bad faith by

doing so because “there’s no good faith reason to believe that what Shawna

Gatto provided is true or even credible.” The court sustained the objection but

denied Carrillo’s motion for a mistrial, opting instead to instruct the jury, “[Y]ou

may recall there was an objection raised as it related to a question or question

or two regarding a purported statement by Shawna Gatto that related to a

statement allegedly made -- she made involving a statement allegedly made by

the defendant to her. That question and those answers are being stricken and

you are being specifically instructed to disregard that question and any such
8

answer by the witness that related to that topic and to give it no weight

whatsoever.” While giving its final jury instructions the next day, the court

again instructed, “Where there’s been an objection which I sustained and

ordered you to disregard particular testimony or questions associated with

that, that testimony and the questions are no longer evidence and you can give

it no weight at all.”

      [¶12] Among the instructions that Carrillo later requested that the court

provide to the jury was one regarding the justification of duress, see 17-A M.R.S.

§ 103-A (2020), and another stating that a victim of domestic abuse cannot be

an accomplice to the same course of conduct that led to her abuse,

see 17-A M.R.S. § 57(5) (2020). The court declined to instruct the jury on either

principle.

      [¶13] The jury found Carrillo guilty of depraved indifference murder, and

the court entered a judgment on the verdict, sentencing Carrillo to forty-eight

years in prison and ordering her to pay $6,100 in restitution. Carrillo appealed

from her conviction and from the sentence, and the Sentence Review Panel

granted her application for review of her sentence. See 15 M.R.S. §§ 2115,

2151-2157 (2020); M.R. App. P. 2B(b)(1), 20; State v. Carrillo, No. SRP-20-104

(Me. Sent. Rev. Panel Apr. 28, 2020).
                                                                                 9

                                 II. DISCUSSION

A.    Motion to Suppress

      [¶14]   Carrillo first challenges the court’s denial of her motion to

suppress the statements that she made to investigators on the day of and the

day after Marissa’s death. “A confession cannot be admitted in evidence unless

the confession was given voluntarily . . . .” State v. Kittredge, 2014 ME 90, ¶ 24,

97 A.3d 106. When, as here, a defendant seeks to exclude incriminating

statements as involuntary, it is the State’s burden to establish beyond a

reasonable doubt the voluntariness of those statements. Hunt, 2016 ME 172,

¶ 17, 151 A.3d 911. “[A] confession is voluntary if it results from the free choice

of a rational mind, if it is not a product of coercive police conduct, and if under

all of the circumstances its admission would be fundamentally fair.” Id. ¶ 21

(alteration omitted) (quotation marks omitted). We review the court’s factual

findings in the suppression order for clear error, and we review de novo the

court’s ultimate determination of voluntariness. Id. ¶ 16.

      [¶15] Carrillo relies primarily on Hunt, 2016 ME 172, 151 A.3d 911, to

argue that, due to her low IQ combined with the detectives’ coercive

questioning techniques, her confessions were not made voluntarily. In Hunt,

we acknowledged that some individuals may be particularly susceptible to
10

coercive police tactics. Id. ¶¶ 37-38. Contrary to Carrillo’s suggestion, Hunt

does not stand for the proposition that a low IQ alone, without evidence of

police coercion or misconduct, renders a confession involuntary.                             Cf. id.

¶¶ 36-43. Cognitive ability is but one of the factors courts must consider in

determining whether a confession was voluntary. Id. ¶¶ 36-37. We discussed

the issue of coercive questioning in Hunt because such coercive practices were

used to question the defendant in that case. Id. ¶¶ 4-6, 40.

       [¶16] Here, in contrast, the suppression court found that Carrillo had

cognitive limitations but that law enforcement used no coercive police tactics

in questioning Carrillo—no trickery, threats, promises, or inducements.

Although the detectives did use leading questions and did exhort Carrillo to “tell

the truth,” the court found that there had been no use of any objectionable

practices that undermined the fundamental fairness of the criminal justice

system.2      See id. ¶¶ 16, 20.          The court’s factual findings underlying its

determination of voluntariness are supported by competent evidence in the




   2 We are also not persuaded by Carrillo’s suggestion that her experience as a victim of domestic

violence precludes the court’s finding that her statements were voluntary. Although evidence that a
defendant had been the victim of domestic violence may suggest to, or even convince a court that, a
confession is not voluntary, the court here was not convinced by Carrillo’s assertions, and we do not
reweigh that determination. See State v. Hunt, 2016 ME 172, ¶¶ 16, 22, 151 A.3d 911.
                                                                                11

suppression record, and we discern no error in the court’s application of the

law to those facts. See id. ¶ 16.

B.    Motion for a Mistrial

      [¶17] While cross-examining Miller, the State asked about inculpatory

statements that Carrillo had purportedly made to Gatto. We agree with Carrillo

and the trial court that that evidence was inadmissible hearsay. See M.R. Evid.

801, 802; State v. Tieman, 2019 ME 60, ¶ 12, 207 A.3d 618. Carrillo argues,

however, that exclusion of the evidence and the curative instruction were not

sufficient and that therefore the court erred by denying her request for a

mistrial.

      [¶18] A mistrial is intended to address circumstances in which “the trial

is unable to continue with a fair result and only a new trial will satisfy the

interests of justice.” State v. Logan, 2014 ME 92, ¶ 14, 97 A.3d 121 (quotation

marks omitted); see State v. Frisbee, 2016 ME 83, ¶ 29, 140 A.3d 1230

(“Ultimately, the decision on whether to grant a defendant’s motion for a

mistrial comes back to the core principles of fairness and justice; the relevant

question for the trial court is whether the trial court is confident that the trial

can proceed to a fair and just verdict in the context of the proceedings before

it.”). In examining the effect of the trial event at issue, a court must consider
12

“the totality of the circumstances, including the severity of the misconduct, the

prosecutor’s purpose in making the statement (i.e., whether the statement was

willful or inadvertent), the weight of the evidence supporting the verdict, jury

instructions, and curative instructions.” State v. Dolloff, 2012 ME 130, ¶ 33,

58 A.3d 1032 (quotation marks omitted). Because of its significant effect on the

proceedings, “[a] motion for a mistrial should be denied except in . . . rare

circumstance[s],” that is, “only in the event of exceptionally prejudicial

circumstances or prosecutorial bad faith.” Logan, 2014 ME 92, ¶ 14, 97 A.3d

121 (quotation marks omitted).

      [¶19] Our review of a trial court’s denial of a motion for a mistrial is

highly deferential. State v. Cochran, 2000 ME 78, ¶ 28, 749 A.2d 1274; see State

v. Hinds, 485 A.2d 231, 235 (Me. 1984) (“In deciding whether an improper line

of questioning requires a mistrial, . . . a trial judge has broad discretion.”). “The

trial court’s determination of whether exposure to potentially prejudicial

extraneous evidence would incurably taint the jury verdict or whether a

curative instruction would adequately protect against consideration of the

matter stands unless clearly erroneous.” Logan, 2014 ME 92, ¶ 14, 97 A.3d 121

(alterations omitted) (quotation marks omitted). We review the court’s denial
                                                                                13

of a motion for mistrial only for an abuse of the court’s substantial discretion.

Cochran, 2000 ME 78, ¶ 28, 749 A.2d 1274.

      [¶20] Carrillo contends that the elicitation of evidence from Miller that

Carrillo had confessed to someone other than law enforcement was too highly

prejudicial for the trial to have continued. Throughout this case, Carrillo has

argued that her confessions should be seen as unreliable or invalid because

they resulted from her cognitive limitations, her fear of her husband, and her

suggestibility or acquiescence to authority figures like law enforcement

officers. She maintains that the suggestion that she made the same confession

to someone who was not an authority figure and at a time when she no longer

needed to fear her husband “struck to the very heart of the case against [her].”

In addition, Carrillo contends that this tactic exhibited bad faith by the

prosecutor.

      [¶21]    The State offered plausible—but ultimately unpersuasive—

arguments regarding the admissibility of that evidence, including that it was

cumulative of other evidence admitted at trial and that the inquiry to Miller was

intended to cause the witness to acknowledge that she had reviewed evidence

that suggested that Carrillo’s confessions to law enforcement officers were not

false. See State v. Allen, 2006 ME 20, ¶ 24, 892 A.2d 447; In re Soriah B., 2010 ME
14

130, ¶ 18, 8 A.3d 1256; M.R. Evid. 703. Whatever the prosecutor’s motive or

understanding in the moment the question was asked, the trial court found that

it was not the result of bad faith by the State, and we have no reason to second

guess that determination.

      [¶22] Carrillo has also overstated the harm to her defense effort. The

State elicited this inadmissible hearsay by asking two questions of one of the

forty-three witnesses who testified during the nine days of trial. As the trial

court found, Miller’s responses to the questions were “at best vague.” The brief

testimony from Miller regarding Gatto’s report of Carrillo’s confession was also

not the only basis on which the jury could determine that Carrillo’s confessions

to law enforcement were in fact credible. With regard to her claim that they

were false confessions brought about by her domestic violence victimization,

for example, there was evidence that Carrillo confessed to the detectives

outside her husband’s presence, that her husband had no opportunity during

the course of Carrillo’s interviews to instruct Carrillo on what to say, that

Carrillo herself did not appear injured on the day of the child’s death or in

photographs taken during the months that the child was being abused, that

Carrillo did not appear to be afraid of her husband and spoke positively about
                                                                                                      15

her relationship with him, and that Carrillo had denied being a victim of

domestic violence.3

         [¶23] With regard to Carrillo’s claims that she was overly suggestible or

acquiescent to questioning by law enforcement officers, there was evidence

that she denied some acts and admitted others about which the detectives

asked her, she corrected detectives when their information was not correct, she

provided information that the detectives did not suggest, and she offered

details that the detectives did not already know. For example, Carrillo admitted

to hitting Marissa with a fist, slapping her, punching her, and striking her with

a belt, but denied having kicked her or hit her with a mop. Carrillo was also the

first to disclose to detectives how long the abuse had been happening, she was

the one who led detectives to where the belt that was used to beat the child was

kept, and she led detectives in a demonstration of how some of the abuse

occurred. Carrillo also described her own personal motivations for abusing the

child.



   3 Of course, we cannot say whether this evidence was credible or what weight it should have been
given, as both were for the jury’s determination. See State v. Crossman, 2002 ME 28, ¶ 10, 790 A.2d
603 (“The fact-finder is also permitted . . . to believe some parts of witness testimony to the exclusion
of others, and to selectively accept or reject testimony and to combine such testimony in any way.”
(quotation marks omitted)). The point is simply that there was a variety of evidence that could have
informed a finding that Carrillo’s confessions to law enforcement were truthful, aside from Miller’s
brief and vague answers to the State’s impermissible questions.
16

      [¶24] In addition, contrary to Carrillo’s contentions, her defense strategy

during the trial was not limited to challenging the reliability of her own

confessions; she also argued that there was no physical evidence connecting

her to Marissa’s abuse or death, no eyewitnesses to her abusing or raising her

voice to the child, and no photos or videos that showed her committing any such

abuse. Furthermore, Carrillo’s confessions to law enforcement were not the

only evidence of her involvement in the abuse leading to Marissa’s death; the

horrific nature of the injuries that Marissa sustained over a lengthy period of

time—while in Carrillo’s care, and even in Carrillo’s presence—alone could

have created a reasonable inference of Carrillo’s involvement in some of those

acts. See State v. Crossman, 2002 ME 28, ¶ 10, 790 A.2d 603 (stating that the

fact-finder may “draw any reasonable inference that logically flows from the

testimony or proved physical facts” (quotation marks omitted)).

      [¶25] Moreover, we decline Carrillo’s suggestion that we should place so

little faith in our jurors. Jurors are presumed to follow instructions, including

curative instructions to ignore references to inadmissible evidence. Dolloff,

2012 ME 130, ¶ 55, 58 A.3d 1032.           Here, the jurors were instructed

immediately after the bench conference regarding the cross-examination of

Miller that Miller’s answers to the State’s questions had been stricken from the
                                                                              17

record, that they must disregard those questions and answers, and that they

must give that portion of the testimony “no weight whatsoever.” Then, during

the final jury instructions given the next day, the court again informed the

jurors to disregard any questions or testimony that they had been instructed to

disregard and to give such evidence “no weight at all.” We have routinely held

that such curative instructions provided by the trial court are sufficient to

overcome even significant prejudice from the presentation of inadmissible

evidence. See State v. Nobles, 2018 ME 26, ¶¶ 18-19, 179 A.3d 910; see also State

v. Tarbox, 2017 ME 71, ¶ 19, 158 A.3d 957; State v. Begin, 2015 ME 86, ¶¶ 27-28,

120 A.3d 97; Allen, 2006 ME 20, ¶¶ 23-24, 892 A.2d 447; State v. Thompson,

535 A.2d 440, 441 (Me. 1988).

      [¶26] The court determined that there was a good-faith basis for the

State’s question to Miller and that a curative instruction could remedy

whatever damage to the fairness of the trial might have resulted. We discern

no error or abuse of discretion in the court’s determination that the trial could

proceed to a fair and just verdict. See Logan, 2014 ME 92, ¶ 14, 97 A.3d 121;

Cochran, 2000 ME 78, ¶ 28, 749 A.2d 1274.
18

C.    Jury Instructions

      [¶27] Carrillo next contends that the court erred by declining her

requests for jury instructions regarding accomplice liability and duress. We

review for prejudicial error the trial court’s denial of a request for jury

instructions. State v. Doyon, 1999 ME 185, ¶ 7, 745 A.2d 365. A party can

demonstrate that the court erred by failing to give a requested instruction only

when the instruction “(1) states the law correctly; (2) is generated by the

evidence in the case; (3) is not misleading or confusing; and (4) is not otherwise

sufficiently covered in the court’s instructions.” State v. Gauthier, 2007 ME 156,

¶ 15, 939 A.2d 77.

      1.    Accomplice Liability

      [¶28] At trial, the State asked the jurors to consider whether it had

proved Carrillo guilty of the murder of her daughter either as the primary

perpetrator of the murder or as an accomplice to her husband’s commission of

the murder. Carrillo argues that the court committed prejudicial error by

declining to give the following requested jury instruction: “The defendant is not

an accomplice in a crime committed by another person if the defendant was the

victim of that crime.”
                                                                               19

      [¶29] Title 17-A M.R.S. § 57(5)(A), on which Carrillo exclusively relies for

her proposed instruction, states, “Unless otherwise expressly provided, a

person is not an accomplice in a crime committed by another person if . . . [t]he

person is the victim of that crime.” Had the court granted her requested

instruction, Carrillo would have relied on it to attempt to persuade the jurors

that because she was a victim of abuse by her husband, she could not also be

considered an abuser of the child.

      [¶30] We reject Carrillo’s sophistic interpretation of section 57(5)(A).

Carrillo’s interpretation of section 57(5)(A) would require us to conclude that

a victim of abuse by an aggressor cannot be held responsible for her own acts

in abusing a third person. The plain language of the statute does not support

such an interpretation. See State v. McLaughlin, 2018 ME 97, ¶ 9, 189 A.3d 262

(stating that “[w]e review questions of statutory interpretation de novo” and

that we must interpret those statutes to avoid producing absurd or illogical

results) (quotation marks omitted)); State v. Stevens, 2007 ME 5, ¶ 8, 912 A.2d

1229 (“The first step in statutory interpretation requires an examination of the

plain meaning of the statutory language in the context of the whole statutory

scheme.” (alteration omitted) (quotation marks omitted)).
20

         [¶31] Moreover, we note that section 57(5)(A) was adopted from the

Model Penal Code, which explains its applicability using, as examples, “[t]he

businessman who yields to the extortion of a racketeer [or] the parent who

pays ransom to the kidnapper.” Model Penal Code & Commentaries § 2.06 cmt.

9(a) at 323-34 (Am. Law Inst. 1985); see State v. Crocker, 435 A.2d 58, 66

(Me. 1981) (noting the Maine Legislature’s employment of Model Penal Code

language in Maine’s criminal statutes). Although we have never had occasion

to discuss section 57(5)(A), we could find no—and Carrillo has not identified

any—cases from other jurisdictions in which similar statutory language has

been held to absolve an abused person for his or her assault or murder of a third

person. A person may not avoid accountability for her own criminal acts

because she may have been the victim of similar criminal acts perpetrated by

another person unless she establishes that she committed her offenses under

duress, which we discuss below. Infra ¶¶ 32-37. Because Carrillo’s proposed

instruction does not accurately reflect the law,4 we conclude that the court

properly denied that instruction. See Gauthier, 2007 ME 156, ¶ 15, 939 A.2d 77.



     Obviously, the evidence also did not generate any suggestion that Carrillo—who is still alive—
     4

was the victim of depraved indifference murder, the crime with which she was charged.
See 17-A M.R.S. § 201(1)(B) (2020); State v. Gauthier, 2007 ME 156, ¶ 15, 939 A.2d 77. Moreover,
even if we accepted Carrillo’s interpretation of the statute to refer to a defendant having been
subjected to the same “course of conduct” as the victim—of which the language of section 57 contains
no mention—viewing the evidence most favorably to Carrillo, there was no evidence generated in
                                                                                                      21

        2.      Duress

        [¶32] Next, Carrillo contends that the court erred by determining that

the defense of duress was not generated by the evidence and by denying her

request for a jury instruction regarding duress.5 “To determine whether the

defense is generated, we review the record in the light most favorable to the

defendant to determine if it would have allowed the jury to find facts to make

duress a reasonable hypothesis.” State v. Sexton, 2017 ME 65, ¶ 19, 159 A.3d

335 (quotation marks omitted). We review any factual findings of the court for




the record that Carrillo was subjected to anything like the same course of conduct, that is, the physical
abuse, as her daughter. See State v. Sexton, 2017 ME 65, ¶ 19, 159 A.3d 335.
   5 Carrillo requested the duress instruction contained in Alexander, Maine Jury Instruction Manual
§ 6-57 at 6-115 (2020-2021 ed. 2020), which states,

            Under certain circumstances, a person may be excused from criminal
        responsibility for acts committed under duress. A person is not criminally
        responsible if he is compelled to do an act by threat of imminent death or serious
        bodily injury to himself [or another person] or by direct physical force.

           However, duress exists only if the force or threat [or circumstances] are such as
        would have prevented a reasonable person in the defendant’s situation from resisting
        or escaping from the force or threats.

           Because the evidence generates an issue of whether the defendant was acting
        under duress, the State must prove beyond a reasonable doubt either (1) that the
        defendant was not acting under duress, or (2) that the force or threat [or
        circumstances] claimed to have created the duress were not such as would have
        prevented a reasonable person in the defendant’s situation from resisting or escaping
        from such force or threats [or overcoming the circumstances].

(Alterations in original.)
22

clear error, and we review de novo the trial court’s decisions of law. State v.

Fletcher, 2015 ME 114, ¶ 12, 122 A.3d 966.

      [¶33] The defense of duress is as set out by statute:

            1. It is a defense that, when a person engages in conduct that
      would otherwise constitute a crime, the person is compelled to do
      so by threat of imminent death or serious bodily injury to that
      person or another person or because that person was compelled to
      do so by force.

             2. For purposes of this section, compulsion exists only if the
      force, threat or circumstances are such as would have prevented a
      reasonable person in the defendant’s situation from resisting the
      pressure.

            3. The defense set forth in this section is not available:

            A. To a person who intentionally or knowingly committed
            the homicide for which the person is being tried;

            B. To a person who recklessly placed that person in a
            situation in which it was reasonably probable that the person
            would be subjected to duress; or

            C. To a person who with criminal negligence placed that
            person in a situation in which it was reasonably probable
            that the person would be subjected to duress, whenever
            criminal negligence suffices to establish culpability for the
            offense charged.

17-A M.R.S. § 103-A.

      [¶34] Carrillo contends that, viewed in the light most favorable to her,

there was sufficient evidence presented at trial to generate a duress defense,
                                                                            23

namely, that her husband subjected her to the same type of abuse as that

inflicted on the child; that she was intimidated and dominated by her husband,

did not possess her own means of transportation or communication, and was

rarely outside her husband’s presence; that her husband exhibited an abnormal

amount of control over her; and that she was particularly susceptible to

manipulation by others. We disagree.

      [¶35] We have made clear that “[w]hen the basis for a duress defense is

a threat, that threat must be real and specific, and the specific harm that is

feared must be imminent.” State v. Gagnier, 2015 ME 115, ¶ 16, 123 A.3d 207

(quotation marks omitted). “Further, the effect of the threat must be viewed

objectively, such that under section 103-A(2), it would have prevented a

reasonable person in the defendant’s situation from resisting the pressure

arising from the threat.” Id. ¶ 16 (quotation marks omitted). Thus, “[a] veiled

threat of future unspecified harm is not sufficient to raise the defense of

duress,” State v. Tomah, 1999 ME 109, ¶ 19, 736 A.2d 1047 (quotation marks

omitted), nor is the feared harm “imminent” when “the threatened person has

the opportunity to escape that threatened harm or to seek help or to report the

threat to the authorities,” Gagnier, 2015 ME 115, ¶ 16, 123 A.3d 207

(alterations omitted) (quotation marks omitted).
24

      [¶36] In Gagnier, the defendant “presented evidence of long-standing

abuse that [her husband] perpetrated against her” and argued that “[her

husband] created a context in which her apprehension of danger was

heightened and that she felt compelled to comply with [his] instruction.” Id.

¶¶ 2-12, 20. Assuming that evidence to be true, we considered whether a

duress jury instruction was generated when her husband directed her to take

certain illegal actions on his behalf, some of which occurred while he was

incarcerated. Id. ¶¶ 2, 7-11, 13-14. While acknowledging the evidence of a

history of abuse and intimidation, we concluded that the defendant failed to

present any evidence that she engaged in any criminal acts as a result of any

immediate apprehension of harm or danger, i.e., that “she was faced with an

actual threat of imminent harm originating with [her abuser], which irresistibly

caused her to [commit the crime.].” Id. ¶ 20. We therefore held that such

evidence was insufficient to generate a duress instruction, and we affirmed the

trial court’s decision denying the request for such an instruction. Id. ¶ 27.

      [¶37] Here, as in Gagnier, the court determined that, although there was

evidence presented at the trial from which the jury reasonably could believe

that Carrillo was a victim of physical abuse, psychological abuse, and

controlling behavior by her husband, there was no evidence that Carrillo was
                                                                                                     25

subjected to any specific threats of imminent harm or force by which Carrillo

was compelled to commit the acts that caused Marissa’s death. Rather, even

when viewed in the light most favorable to Carrillo, the evidence, at most,

demonstrates the same type of generalized abusive atmosphere that we

determined to be insufficient to generate a duress instruction in Gagnier. See id.

¶ 20. Given the absence of evidence of specific imminent harm or evidence of

compulsion by force, the court properly declined to instruct the jury on the

defense of duress. See 17-A M.R.S. § 103-A(1).

D.     Sentence

       [¶38] Finally, we address Carrillo’s challenge to her sentence. “A person

convicted of the crime of murder shall be sentenced to imprisonment for life or

for any term of years that is not less than 25.” 17-A M.R.S. § 1251 (2017).6 In

fashioning a murder sentence within that range, a court is required to complete

two steps: “First, the court determines the basic term of imprisonment based

on an objective consideration of the particular nature and seriousness of the

crime. Second, the court determines the maximum period of incarceration



   6 Title 17-A M.R.S. § 1251 (2017) has since been repealed and replaced, but the new sentencing

statute contains the same requirements. P.L. 2019, ch. 113, §§ A-1, A-2 (emergency, effective May 16,
2019) (codified at 17-A M.R.S. § 1603 (2020)); see State v. De St. Croix, 2020 ME 142, ¶ 6 n.3, 243 A.3d
880 (noting that a person convicted of a crime “must be punished pursuant to the law in effect at the
time of the offense” rather than at the time of sentencing (quotation marks omitted)).
26

based on all other relevant sentencing factors, both aggravating and mitigating,

appropriate to that case, including the character of the offender and the

offender’s criminal history, the effect of the offense on the victim and the

protection of the public interest.” State v. De St. Croix, 2020 ME 142, ¶ 5,

243 A.3d 880 (citations omitted) (alteration omitted) (quotation marks

omitted); see 17-A M.R.S. § 1252-C (2017).7

         [¶39] As mentioned above, supra ¶ 28, the State prosecuted Carrillo

simultaneously under two theories—as an active participant in her daughter’s

murder and, alternatively, as an accomplice to the child’s murder by her

husband.8 In its sentencing analysis, the court noted that there was ample

evidence presented at the trial to support either theory, and the court therefore

determined that, for sentencing purposes, Carrillo “was an active participant in

the depraved indifference murder of Marissa Kennedy.” In analyzing the nature




   7 Title 17-A M.R.S. § 1252-C (2017) has since been repealed and replaced; the two versions of the

sentencing statute contain the same requirements. P.L. 2019, ch. 113, §§ A-1, A-2 (emergency,
effective May 16, 2019) (codified at 17-A M.R.S. § 1602 (2020)).
     8“[I]f a single crime can be committed by multiple means, the jury need not be unanimous in
finding which of those means supports its general guilty verdict.” State v. Nguyen, 2010 ME 14, ¶ 15,
989 A.2d 712. Thus, the jurors in Carrillo’s trial need not have agreed as to whether she acted as an
accomplice or principal in the child’s death. See id. (stating that “an accomplice is guilty of the crime
as if he acted as a principal, and a guilty verdict rendered on either theory is thus indistinguishable
and each is independently sufficient to support a conviction”); 17-A M.R.S. § 57(1), (2)(C), (3)(A)
(2020). Carrillo does not challenge the sufficiency of the evidence supporting her conviction
according to either of the State’s theories.
                                                                              27

and seriousness of the crime, the court described the almost daily brutal

beatings that the child—only ten years old—suffered at Carrillo’s hands over a

period of months, the dozens of injuries the child sustained, and the humiliation

she experienced, much of which Carrillo had described in her own words.

During that time, the child endured broken bones; blunt trauma;

hemorrhaging; lacerations and abrasions, including to her internal organs;

infections; traumatic lesions; intense pain; chronic stress; hair loss; and,

ultimately, heart failure. The court then accounted for Carrillo’s participation

in Marissa’s torture as comparatively less egregious than her husband’s, noted

that Carrillo did not use a particular weapon that her husband had used, did not

kick the child, and demonstrated less planning and preparation for these acts—

and less involvement in the cover-up for them—than did her husband. The

court also considered the range of sentences imposed in ten comparable cases.

Based on this analysis, the court declined to impose a life sentence and set the

basic term of incarceration at fifty years.

      [¶40] In step two of the sentencing, the court considered, as aggravating

factors, the effect of Marissa’s death on her extended family and Marissa’s

suffering.   The court noted that Marissa “suffered significantly and was

subjectively aware of that suffering,” including by predicting her own death,
28

and that Carrillo herself described “the screaming that resulted from Marissa

on the occasions of these multiple beatings.” As mitigating factors, the court

noted Carrillo’s lack of any criminal record, the significant degree of family

support that Carrillo enjoys, Carrillo’s “limited intellectual capacity and

functioning,” and the low likelihood that she would reoffend.         The court

concluded that the applicable mitigating factors “somewhat outweigh the

aggravating factors” and, on that basis, reduced Carrillo’s maximum sentence

to forty-eight years in prison. Carrillo challenges both steps of her sentencing.

      1.    Basic Sentence

      [¶41] Carrillo first contends that, by setting her basic sentence of

incarceration at fifty years, the court determined that she was an active

participant in the murder, whereas the jury could have found her guilty based

solely on her participation as an accomplice; in doing so, Carrillo argues, the

court usurped the role of the jury, in violation of her Sixth Amendment right to

have a jury make all findings underlying her conviction. See U.S. Const. amend.

VI; State v. Schofield, 2005 ME 82, ¶¶ 11-12, 22, 895 A.2d 927. We review the

basic sentence set by the court de novo for a misapplication of legal principles.

De St. Croix, 2020 ME 142, ¶ 5, 243 A.3d 880.
                                                                                                  29

       [¶42] As we recently noted in De St. Croix, a jury determines, beyond a

reasonable doubt, whether the State has proved each of the elements of a crime

charged, but “the sentencing court—rather than the jury—makes . . . factual

findings for sentencing purposes by a preponderance of the evidence based on

whatever information the court deems reliable.” Id. ¶ 11. Although the Sixth

Amendment “encompasses a right to have a fact-finder of [the defendant’s]

choice, judge or jury, determine beyond a reasonable doubt any specific finding

of fact that would result in a sentence enhancement into a new statutory range,”

Libby v. State, 2007 ME 80, ¶ 7, 926 A.2d 724 (alteration omitted) (quotation

marks omitted), convictions for murder in Maine, as either a principal or an

accomplice, all fall within the same range for sentencing purposes, 17-A M.R.S.

§ 1251; see 17-A M.R.S. § 1603(1) (2020).

       [¶43] Here, whether Carrillo acted as a principal or an accomplice in

Marissa’s murder neither makes any difference to her conviction nor works any

change to the statutory sentencing range applicable to that conviction. Being

an “active participant” is not an element of the depraved indifference murder

with which Carrillo was charged and of which the jury found her guilty,9 and


   9  That said, each juror might have found beyond a reasonable doubt that Carrillo did act as
principal rather than accomplice, and there was sufficient evidence presented at the trial to support
such findings.
30

the court was bound to sentence Carrillo to twenty-five years to life, whether

Carrillo was a principal or an accomplice.         See 17-A M.R.S. § 201(1)(B);

17-A M.R.S. § 1251; De St. Croix, 2020 ME 142, ¶ 11 n.5, 243 A.3d 880; State v.

Nguyen, 2010 ME 14, ¶ 15, 989 A.2d 712 (“Pursuant to section 57, an

accomplice is guilty of the crime as if he acted as a principal, and a guilty verdict

rendered on either theory is thus indistinguishable and each is independently

sufficient to support a conviction.”); Libby, 2007 ME 80, ¶ 11, 926 A.2d 724

(“Maine law prescribes a single, finite range of sentences in murder cases,

within which a court may impose an appropriate sentence without making any

additional specific factual findings.”); supra n.8. Thus, the Sixth Amendment is

not implicated in the court’s finding that Carrillo was an active participant in

the child’s murder.

      [¶44] Rather, it was the court’s obligation to make its own findings

relevant to the sentence, by a preponderance of the evidence, based on

whatever information the court deemed reliable. See De St. Croix, 2020 ME 142,

¶ 11, 243 A.3d 880 (“Courts have broad discretion in determining what

information to consider in sentencing; they are limited only by the due process

requirement that such information must be factually reliable and relevant.”

(quotation marks omitted)). The court’s finding for sentencing purposes that
                                                                              31

Carrillo was an active participant in her child’s murder is amply supported by

evidence presented to the court, and the court misapplied no legal principles in

making and relying on that finding in fashioning Carrillo’s basic sentence.

See id. ¶ 5.

       2.      Maximum Sentence

       [¶45] Carrillo next argues that the court erred by failing to adequately

consider her domestic violence victimization as a mitigating factor in arriving

at her maximum sentence. The court specifically stated that there was evidence

of domestic violence in Carrillo’s relationship with her husband, but also stated

that “that evidence particularly with respect to the domestic violence

component was not persuasive in regard to any argument that this defendant

was committing the crimes she was committing against Marissa as a result of

the physical domestic violence which may have been inflicted upon her at some

times by Julio Carrillo.”   The court instead weighed that evidence in its

consideration of Carrillo’s limited intellectual capacity and functioning, which

the court did apply as a mitigating factor. Contrary to Carrillo’s argument, the

court acted well within its substantial discretion in declining to consider the

evidence of a history of domestic violence as a separate mitigating factor.

See De St. Croix, 2020 ME 142, ¶¶ 5, 16, 243 A.3d 880; State v. Freeman,
32

2014 ME 35, ¶ 20, 87 A.3d 719; State v. Robbins, 2010 ME 62, ¶ 12, 999 A.2d

936; Schofield, 2006 ME 101, ¶ 15, 904 A.2d 409; State v. Cookson, 2003 ME 136,

¶ 42, 837 A.2d 101; State v. Shortsleeves, 580 A.2d 145, 150-51 (Me. 1990).

          [¶46] In sum, the court misapplied no legal principles in setting Carrillo’s

basic sentence at fifty years in prison, and it acted well within its discretion in

applying and weighing the aggravating and mitigating factors in arriving at

Carrillo’s maximum sentence of forty-eight years in prison. See De St. Croix,

2020 ME 142, ¶ 5, 243 A.3d 880.

          The entry is:

                       Judgment and sentence affirmed.




JABAR, J., dissenting.

          [¶47] I respectfully dissent because I believe that Carrillo was denied a

fair trial as a result of exceptionally prejudicial testimony elicited by the

prosecution during the cross examination of the director of the State Forensic

Service at the end of a nine-day jury trial.10



     10I agree with the Court’s ruling on the motion to suppress and, since I believe that Carrillo is
entitled to a new trial, I do not address the other issues that the Court discusses.
                                                                                                  33

A.        Mistrial

          [¶48] Carrillo contends that the trial court erred when it denied her

motion for a mistrial.11 The motion was made in response to the following

exchange between the prosecutor and the director of the State Forensic Service

regarding an alleged confession that Carrillo made to someone other than law

enforcement.

           PROSECUTOR:          And you’re aware that Shawna Gatto told the
                                police that Sharon Carrillo, shortly after she was
                                placed under arrest, that she participated in the
                                abuse of [the child]?

           MILLER:              I recall listening to the interview with Shawna
                                Gatto. That’s not the part that stands out the
                                most. I’m sorry, could you repeat the –

           PROSECUTOR:          That Sharon Carrillo told Shawna Gatto shortly
                                after she was arrested that she participated in
                                the I believe the report said sexual and physical
                                abuse of [the child]?

           MILLER:              I don’t recall that specifically, but there were
                                generally discussions of that nature, yes.

          [¶49] “We review a decision denying a motion for a mistrial for abuse of

discretion.” State v. Cochran, 2000 ME 78, ¶ 28, 749 A.2d 1274. “We will




     The State contends that there was no prejudice to Carrillo because the testimony was merely
     11

cumulative of evidence that had already been admitted. See State v. Allen, 2006 ME 20, ¶ 24, 892 A.2d
447.
34

overrule the denial of a mistrial only in the event of exceptionally prejudicial

circumstances or prosecutorial bad faith.” State v. Logan, 2014 ME 92, ¶ 14, 97

A.3d 121 (quotation marks omitted). “A motion for a mistrial should be denied

except in the rare circumstance that the trial is unable to continue with a fair

result and only a new trial will satisfy the interests of justice.” Id. (quotation

marks omitted). “Ultimately, the decision on whether to grant a defendant’s

motion for a mistrial comes back to the core principles of fairness and justice;

the relevant question for the trial court is whether the trial court is confident

that the trial can proceed to a fair and just verdict in the context of the

proceedings before it.” State v. Frisbee, 2016 ME 83, ¶ 29, 140 A.3d 1230.

      [¶50] Since I agree with the trial court’s finding that there was no

evidence of prosecutorial bad faith, I will address only whether the leading

questions     and   resulting   answers    created    exceptionally   prejudicial

circumstances sufficient to warrant a mistrial.

      [¶51]    In determining whether the jury’s hearing about an alleged

confession made to someone other than law enforcement was exceptionally

prejudicial, the revelation to the jury must be considered in the context of the

trial as a whole.     Carrillo’s defense was predicated almost entirely on

discrediting the confessions that she made to law enforcement. From the very
                                                                               35

beginning, Carrillo’s defense was centered on suppressing the confessions that

she made to law enforcement, and then, upon losing the motion to suppress,

convincing the jury that the confessions were false. In his opening statement

and closing argument to the jury, Carrillo’s attorney spent almost all of his time

arguing that her confession to law enforcement was a false confession. In his

opening statement, he told the jury that the defense would be presenting a

psychologist to explain how a defendant could be pressured by law

enforcement into falsely admitting to criminal conduct.

      [¶52] Carrillo’s attorneys presented two expert witnesses who testified

about the concept of false confessions—Dr. Michael O’Connell, a forensic

psychologist who specializes in false confessions, and Sarah Miller, the director

of the State Forensic Service. Dr. O’Connell testified about his evaluation of

Carrillo’s condition and the role that her mental condition played relative to her

confessions. Dr. O’Connell interviewed Carrillo, reviewed her medical records,

administered psychological tests to her, and reviewed the four videos of her

interviews with law enforcement. As a result of his evaluation, he diagnosed

her with three disorders listed in the Diagnostic and Statistical Manual of
36

Mental Disorders.12           He opined that Carrillo was suffering from a

“neurodevelopmental           disorder,”       “major      depressive       disorder”       and

“post-traumatic stress disorder.”

          [¶53] Dr. O’Connell explained the phenomena of false confessions and

how Carrillo is at a high risk for giving a false confession. He testified that

Carrillo exhibited several individual risk factors, including suggestibility, low

intellectual functioning, and depression. He also identified situational risk

factors, including her fear of, and the extent to which she felt controlled by, her

domestically violent spouse and the use of coercion by the detectives during

interrogation. Dr. O’Connell opined that “if we think about the individual risk

factors, [and the] situational risk factors, I thought compared to the average

individual she would be at risk for making a false confession.”

          [¶54]   The evidence of domestic abuse was a significant factor in

Dr. O’Connell’s testimony. He testified that in his opinion, there was evidence

“consistent with [the] idea that [Carrillo] was involved in a highly abusive,

domestically violent relationship.” Dr. O’Connell further testified that Carrillo’s

experience with domestic violence may have been a factor in her confession



     The Diagnostic and Statistical Manual of Mental Disorders is used by mental health providers
     12

and examiners to diagnose individuals with mental disorders.
                                                                              37

because “she is fearful of [Julio], she has been controlled by him, and . . . she

knows that they had spoken to Julio before speaking to her and [that is] who

she’s concerned about.” Dr. O’Connell testified that in his opinion the domestic

violence was the “the primary situational risk factor,” and that “the detectives,

maybe even not intentionally, leveraged that [by] referencing what Julio had

said to them.”

      [¶55] Carrillo also called, as an expert witness, the director of the State

Forensic Service, Dr. Sarah Miller. Dr. Miller has a Ph.D. in clinical psychology

and is board certified in forensic psychology. Dr. Miller conducted a criminal

responsibility evaluation of Carrillo at the request of the State. Her evaluation

of Carrillo included a review of Carrillo’s medical and school records, including

records from Child Protective Services. In addition to reviewing records,

Dr. Miller spent six hours with Carrillo and administered several psychological

tests. Finally, she reviewed Dr. O’Connell’s testimony, and indicated that she

agreed with his conclusion that Carrillo was particularly at risk for making a

false confession. Dr. Miller also independently noted some concerns about the

possibility that what Carrillo told the detectives may have been a false

confession. She further noted that Carrillo had an “acquiescent response style”

and that someone like Carrillo would generally be more “likely to acquiesce to
38

others, particularly authority figures.” She testified that there is “a large body

of research that actually supports the idea that false confessions are more

common than the average lay person would believe.” Dr. Miller opined that it

is a reasonable hypothesis that Carrillo’s confession was a false confession.

        [¶56] It was during Dr. Miller’s cross examination that the prosecution

asked her—and the jury first heard—about the alleged confession that Carrillo

made, after her arrest, to a person other than law enforcement. This revelation

came at the end of the testimony of the last of forty-three witnesses over a

nine-day period. This exchange was the last thing that the jury heard before

closing arguments and instructions by the court.

        [¶57] Carrillo’s confession, as law enforcement acknowledged, was the

only direct evidence of her involvement in her daughter’s death. There was no

DNA evidence, no eyewitness testimony, and no other corroborating evidence

establishing Carrillo’s conduct.13

        [¶58]      The critical question is whether these statements were so

prejudicial, in the overall context of the trial, that the curative instruction



   13 The Court states that the horrific nature of the injuries that the child suffered in Carrillo’s care

“could have created a reasonable inference of Carrillo’s involvement in some of those acts.” Court’s
Opinion ¶ 24. The Court, however, points to no direct evidence to support Carrillo’s involvement,
and at the time of the child’s death, the child was also under the care of her father, Julio, who
confessed to the murder.
                                                                              39

provided by the judge was insufficient to provide Carrillo with a fair trial. See

Frisbee, 2016 ME 83, ¶ 29, 140 A.3d 1230.

      [¶59] Included as part of the prosecutor’s questions regarding Carrillo’s

alleged confession, was a mention of an admission not only to the physical

abuse but also a highly inflammatory reference to sexual abuse, which was not

an issue in the case. This revelation of an alleged confession to sexual abuse,

made for the first time at the end of the trial, is by itself exceptionally

prejudicial. Furthermore, during the trial there was no evidence of any sexual

abuse perpetrated by Carrillo against her ten-year-old daughter.

      [¶60] No matter what the trial judge said to the jury in the way of a

curative instruction, he could not unring the bell or erase what the jury heard.

It would be extremely difficult to ignore this exchange, particularly because it

involved revelations following leading questions made by an assistant attorney

general to the director of the State Forensic Service. Furthermore, in her

answer to the prosecutor’s leading questions, Dr. Miller indicated that she

listened to the interview with Gatto, who indicated that Carrillo confessed to

physical and sexual abuse; this was a reference to much more than hearing a

casual statement made by a third party.
40

      [¶61] The primary focus of the defense’s case from beginning to end was

that Carrillo’s confession was a false confession.      The testimony of both

psychologists, Dr. O’Connell and Dr. Miller, stressed the significance of coercive

interrogation by authorities and how someone with Carrillo’s individual and

situational risk factors would be subject to suggestibility by strong authority

figures, such as law enforcement. A confession to another woman, who was not

a member of law enforcement, is exceptionally damaging to this defense and

blows a hole in the expert opinions supporting Carrillo’s argument that law

enforcement coerced her into giving false confessions. It is apparent that the

prosecutor’s questions to Miller were an attempt to discredit the defense

theory that Carrillo made a false confession to law enforcement.              The

prosecutor told the trial court that the alleged confession “goes to the basis of

the opinion.” If the prosecutor wanted to use the alleged confession to discredit

the expert’s opinion, then he should have asked Miller a hypothetical question

as to whether a confession to someone other than a law enforcement officer

would change her opinion that it was a reasonable hypothesis that Carrillo’s

confession was a false confession. The prosecutor would then be in a position

to call Gatto in rebuttal to testify to the alleged confession. The prosecutor’s
                                                                              41

improper attempt to discredit the opinion of an expert witness put before the

jury evidence that was clearly inadmissible.

      [¶62] Of course, if the State thought that the alleged confession by

Carrillo to Gatto was significant, they could have called Gatto as a witness at

trial, where she would have been subject to cross examination. Gatto’s direct

testimony as to Carrillo’s confession would be admissible, both as direct

evidence against Carrillo and as a rebuttal to the expert witness’s testimony

presented by the defense. Because the prosecutor did not call Gatto as a

witness, the questions and resulting answers were improper and exceptionally

prejudicial. Although there is no evidence that the prosecutor was acting in bad

faith, he was certainly negligent in his attempt to discredit an expert’s opinion

by allowing this inadmissible evidence to be revealed to the jury. He should

have known that this evidence of an alleged confession was explosive evidence

and that it should have been brought to the trial court’s attention prior to the

questioning.

      [¶63] In conclusion, the jury heard exceptionally prejudicial testimony

that directly undermined the primary theory of Carrillo’s defense. See State v.

Goodrich, 432 A.2d 413, 418-419 (Me. 1981). Furthermore, the reference to

Carrillo’s alleged confession of sexual abuse perpetrated against her
42

ten-year-old daughter is, on its own, exceptionally prejudicial. The issue before

us is whether Carrillo received a fair trial, not whether she is guilty of the crime.

Given the exceptionally prejudicial nature and timing of the testimony, I believe

that Carrillo did not receive a fair trial.

        [¶64] Because I believe that the court abused its discretion in declining

to grant a mistrial, I would vacate and remand for a new trial.



Laura P. Shaw, Esq., and Christopher K. MacLean, Esq. (orally), Camden Law
LLP, Camden, for Appellant Sharon Carrillo

Aaron M. Frey, Attorney General, and Leanne Robbin, Asst. Atty. Gen. (orally),
Office of the Attorney General, Augusta, for appellee State of Maine


Waldo County Unified Criminal Docket docket number CR-2018-146
FOR CLERK REFERENCE ONLY